Citation Nr: 1117208	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability.  

2.  Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in April 2009, and a substantive appeal was received in May 2009. 

On substantive appeal received in May 2009, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board in Washington D.C.  A hearing was scheduled for March 2011, but the Veteran failed to appear.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, September 2008 VA treatment records show anxiety not otherwise specified (NOS) with symptoms of depression and adjustment disorder.  Accordingly, the issue of entitlement to service connection for depression with memory loss has been redescribed as reflected on the first page of this decision.  

In a statement received in October 2008, the Veteran raised a pension claim, and in a statement received in May 2009, the Veteran raised the issues of entitlement to service connection for skin disorders, headaches, fatigue, joint muscle pain, eye disability, and hearing loss, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The Board acknowledges that the RO provided an April 2010 letter to the Veteran notifying him that the only issue on appeal is his service connection claim for depression with memory loss, and informing him that no further action would be taken on the aforementioned issues unless he responded to the letter within 30 days from the date of the letter.  This matter is hereby referred to the RO for clarification and any necessary action.

The issue of entitlement to service connection for acquired psychiatric disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for depression with memory loss, was denied by an April 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain items of evidence received since the April 2003 rating decision are neither cumulative nor redundant and relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied entitlement to service connection for depression with memory loss, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the April 2003 denial of service connection for depression with memory loss, and the claim of service connection for acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for acquired psychiatric disability, to include depression, memory loss, anxiety and adjustment disorder, involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim specifically for service connection for depression with memory loss was denied by rating decision in April 2003.  The Veteran was informed of the decision in April 2003, but did not file a notice of disagreement within one year from the date of notification.  Thus, the Board finds that the April 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c). 

The evidence of record at the time of the April 2003 rating decision consisted of the Veteran's service treatment records and a March 2002 VA treatment record that shows he was screened for depression.  The RO denied the Veteran's claim for service connection for depression with memory loss since there was no diagnosis reflected in service or post service treatment records, and there was no evidence showing that there was depression related to service.  

Additional evidence submitted since the April 2003 rating decision includes a September 2008 VA treatment record that shows a current disability-anxiety NOS with symptoms of depression and adjustment disorder.  Lack of a diagnosed disability was one of the bases for the 2003 denial.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for acquired psychiatric disability is neither cumulative nor redundant; and raises a reasonable possibly of substantiating the claim.  See generally Shade v. Shinseki, 24 Vet. App 110 (2010).  Accordingly, as new and material evidence has been received, the Board finds that the claim of entitlement to service connection for acquired psychiatric disability is reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for acquired psychiatric disability.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

In a statement received in April 2003, the Veteran reported that he had experienced depression and memory loss during the Gulf War.  The Board notes that the Veteran is competent to testify as to his symptoms of acquired psychiatric disability.  Additionally, as noted above, there is a current diagnosis of anxiety NOS with symptoms of depression and adjustment disorder.  The Board believes that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In statements received in March 2004, the Veteran and an attorney indicated that he Veteran was applying for Social Security Administration (SSA) benefits.  A November 2004 SSA inquiry shows that the Veteran is in receipt of payment from the SSA.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain copies of any and all Social Security administrative and medical records related to any application for disability benefits filed by the Veteran. 

2.  The RO should then schedule the Veteran for a VA psychiatric.  The Veteran's claims file must be provided to the examiner for review.  The examiner should report all current psychiatric disabilities diagnosed on examination.  

As to each current diagnosed acquired psychiatric disability, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that such current acquired psychiatric disability was manifested during the Veteran's active duty service or is otherwise causally related to such service?  

A rationale should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the service connection issue (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


